DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Claims 1-20 are rejected.

Response to Arguments
Applicant’s arguments, see pg. 4 of remarks, filed 4/16/2021, with respect to drawing objections have been fully considered and are persuasive.  The objections of the drawings has been withdrawn in light of the amended instant application. 
Applicant’s arguments, see pg. 4 of remarks, filed 4/16/2021, with respect to specification objections have been fully considered and are persuasive.  The objections of the specification has been withdrawn in light of the amended instant application.
Applicant’s arguments, see pg. 4 of remarks, filed 4/16/2021, with respect to claim objections have been fully considered and are persuasive.  The objections of the claims have been withdrawn in light of the amended instant application.
Applicant’s arguments with respect to claim(s) 1, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 18 and 20 is/are rejected under 35 U.S.C. 103 as being anticipated by Wang et al. (Friction Estimation on Highway Vehicles Using Longitudinal Measurements), herein referred to as Wang Wang in view of Jonasson et al. (US-20160368503-A1), herein referred to as Jonasson (2016).

Regarding claim 1, Wang teaches,
 a system for controlling a vehicle moving on a road (conclusion, The developed friction identification system has many applications in vehicle safety systems such as ABS, skid control and collision avoidance systems) comprising:
an input interface configured to accept measurements indicative of a state of 3the vehicle (pg. 7, section 4, differential GPS system, an accelerometer, and ABS wheel speed sensors);
a memory (a memory is inherent is inherent to store the programs, algorithms and functions disclosed) configured to store parameters of multiple friction functions, each 5friction function describes a friction between a type of surface of the road and a tire 6of the vehicle as a non-linear function of a slip , a peak friction, and one or combination of a shape factor and a 9curvature factor of the friction function (pg. 3, section 2.3, the magic formula is used as the function. The slope of the curve Kr at the origin is called slip-slope or stiffness, which is equal to the product BCD, where B=tire stiffness factor, C=shape factor, D=peak factor); and
at least one processor programmed to execute elements of executable 11components of the system (a processor is inherent to perform the programs, algorithms and functions disclosed) including:
a signal conditioner configured to process the measurements to 13estimate a signal including the slip of the wheel of the vehicle (fig. 6 and pg. 4, section 2.4, left hand column, Sxf, Sxr (slip) can be measured or calculated in real time and );…
a stiffness estimator configured to estimate a current state of the 15stiffness of the tire of the wheel of the vehicle using one or combination of 16the signal estimated by the signal conditioner and the measurements 17accepted by the input interface (pg. 4, section 2.4, right hand column, The only unknown parameter Kr (slip-slope or stiffness) can be identified in real-time using parameter identification approaches)…;
a parameter selector configured to select from the memory parameters 19of the friction function corresponding to the current stiffness of the tire (pg. 4, section 2.4, right hand column, Once the slip-slope Kr is identified, it can be connected with the road surface condition or the maximum friction coefficient by a classification function); and 
…a controller configured to determine a control command using a value 21of the friction corresponding to the slip of the tire according to the friction 22function defined by the selected 
Wang does not teach,
…wherein the stiffness estimator includes a filter configured to determine the current state of the stiffness of the tire by comparing a current state of the vehicle estimated using the stiffness of the tire with measurements of the current state of the vehicle.
Jonasson (2016) does teach,
…the stiffness estimator includes 2a filter (par. 130, Kalman filtering) configured to determine the current state of the stiffness of the tire (par. 130, estimate unknown tire stiffness K1-K4) by 3comparing a current state of the vehicle estimated using the stiffness of the tire (par. 132, estimates of parameters k1-k4 are available) 4with measurements of the current state of the vehicle (eq. 16, ω1- ω4 wheel speeds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control system and stiffness estimator taught by Wang with the stiffness estimator using a filter by comparing current state of the vehicle estimated using the stiffness of the tire and measurements of the current state of the vehicle as taught by Jonasson (2016). One would be motivated to do this because the filtering allows the processor to ensure that the estimated tire stiffness is not affected by the external disturbances like friction during normal driving (Jonasson (2016), par. 130). 

Regarding claim 18, Wang teaches,
a method for controlling a vehicle moving on a road (par. 81, method for controlling vehicle), wherein the method uses 2a processor coupled to a memory (a processor coupled to a memory is , a peak friction, and one or combination of a shape factor and a 9curvature factor of the friction function (pg. 3, section 2.3, the magic formula is used as the function. The slope of the curve Kr at the origin is called slip-slope or stiffness, which is equal to the product BCD, where B=tire stiffness factor, C=shape factor, D=peak factor), wherein a processor is coupled with 8stored instructions, when executed by the processor carry out the steps of the method comprising:
accepting measurements indicative of a state of the vehicle (pg. 7, section 4, differential GPS system, an accelerometer, and ABS wheel speed sensors)
processing the measurements to estimate a signal including the slip of the wheel of the vehicle (fig. 6 and pg. 4, section 2.4, left hand column, sxf ,sxr (slip) can be measured or calculated in real time)
estimating a current state of the stiffness of the tire of the wheel of the 14vehicle using one or combination of the signal estimated by the signal conditioner 15and the measurements accepted by the input interface (pg. 4, section 2.4, right hand column, The only unknown parameter Kr (slip-slope or stiffness) can be identified in real-time using parameter identification approaches as will be addressed in the next section)…
…selecting from the memory parameters of the friction function corresponding 17to the current stiffness of the tire (Par. 102-105, calculate maximum road surface μ by assigning driving stiffness D to the saved D-μ map),

Wang does not teach,
…wherein the stiffness estimator includes a filter configured to determine the current state of the stiffness of the tire by comparing a current state of the vehicle estimated using the stiffness of the tire with measurements of the current state of the vehicle.
Jonasson (2016) does teach,
…the stiffness estimator includes 2a filter (par. 130, Kalman filtering) configured to determine the current state of the stiffness of the tire (par. 130, estimate unknown tire stiffness K1-K4) by 3comparing a current state of the vehicle estimated using the stiffness of the tire (par. 132, estimates of parameters k1-k4 are available) 4with measurements of the current state of the vehicle (eq. 16, ω1- ω4 wheel speeds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control system and stiffness estimator taught by Wang with the stiffness estimator using a filter by comparing current state of the vehicle estimated using the stiffness of the tire and measurements of the current state of the vehicle as taught by Jonasson (2016). One would be motivated to do this because the filtering allows the processor to ensure that the estimated tire stiffness is not affected by the external disturbances like friction during normal driving (Jonasson (2016), par. 130). 

Regarding claim 20, Wang teaches,
, a peak friction, and one or combination of a shape factor and a 9curvature factor of the friction function (pg. 3, section 2.3, the magic formula is used as the function. The slope of the curve Kr at the origin is called slip-slope or stiffness, which is equal to the product BCD, where B=tire stiffness factor, C=shape factor, D=peak factor), the method comprising:
accepting measurements indicative of a state of the vehicle (pg. 7, section 4, differential GPS system, an accelerometer, and ABS wheel speed sensors)
processing the measurements to estimate a signal including the slip of the wheel of the vehicle (fig. 6 and pg. 4, section 2.4, left hand column, sxf ,sxr (slip) can be measured or calculated in real time)
estimating a current state of the stiffness of the tire of the wheel of the 14vehicle using one or combination of the signal estimated by the signal conditioner 15and the measurements accepted by the input interface (pg. 4, section 2.4, right hand column, The only unknown parameter Kr (slip-slope or stiffness) can be identified in real-time using parameter identification approaches as will be addressed in the next section)…

Wang does not teach,
…wherein the stiffness estimator includes a filter configured to determine the current state of the stiffness of the tire by comparing a current state of the vehicle estimated using the stiffness of the tire with measurements of the current state of the vehicle;…
…a controller configured to determine a control command using a value 21of the friction corresponding to the slip of the tire according to the friction 22function defined by the selected parameters, and submit the control command to an actuator of the vehicle to move the vehicle on the road (section 1.1, par. 2, the road condition information from friction coefficient estimation can be used to adjust the spacing headway that the ACC vehicle should maintain).
Wang does not teach,
…wherein the stiffness estimator includes a filter configured to determine the current state of the stiffness of the tire by comparing a current state of the vehicle estimated using the stiffness of the tire with measurements of the current state of the vehicle.
Jonasson (2016) does teach,
…the stiffness estimator includes 2a filter (par. 130, Kalman filtering) configured to determine the current state of the stiffness of the tire (par. 130, estimate unknown tire stiffness K1-K4) by 3comparing a current state of the vehicle estimated using the stiffness of the tire (par. 132, estimates of parameters k1-k4 are available) 4with measurements of the current state of the vehicle (eq. 16, ω1- ω4 wheel speeds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control system and stiffness estimator taught by Wang with 

Claims 3, 7, 8, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jonasson (2016), as applied to claim 1 above, and in further view of Yngve et al. (US-20120179327-A1), herein referred to as Yngve.

Regarding claim 3, Wang and Jonasson (2016) teaches all aspects of claim 1. Jonasson (2016) further discloses the stiffness estimator filter is a probabilistic filter (par. 132, Kalman, particle filtering) configured to 2determine a probabilistic distribution of the current state of the stiffness of the tire (par. 132, estimate k1-k4).
Wang and Jonasson (2016) do not teach the probabilistic filter 3with a mean indicative of the type of the surface of the road and a variance 4indicative of uncertainty caused by external disturbances.
Yngve does teach the filter is a probabilistic filter 3with a mean indicative of the type of the surface of the road (par. 24-25, estimate tire stiffness and correlate to corresponding tire-road friction coefficient) and a variance 4indicative of uncertainty caused by external disturbances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter for estimating stiffness of the tire with a probabilistic filter as taught by Yngve. One would be motivated to make this modification with a Kalman filter because it produces an estimate that has a smaller variance than the previous estimates, thereby increasing the 

In regards to claim 7, Wang in view of Jonasson (2016) in further view of Yngve teaches all aspects of claims 1 and 3. As referenced in claim 3, Jonasson (2016) teaches the probabilistic filter is a Kalman filter (par. 132, Kalman, particle filtering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter for estimating stiffness of the tire with a probabilistic filter as taught by Yngve. One would be motivated to make this modification with a probabilistic filter because it produces an estimate that has a smaller variance than the previous estimates, thereby increasing the accuracy of the system. The use of a probabilistic filter to estimate slip-slope is also known to be used in prior art (Wang, pg. 2, left hand column, lines 12-30).

In regards to claim 8, Wang in view of Jonasson (2016) in further view of Yngve teaches all aspects of claims 1 and 3. As referenced in claim 3, Jonasson (2016) teaches the probabilistic filter is a particle filter (par. 132, Kalman, particle filtering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter for estimating stiffness of the tire with a probabilistic filter as taught by Yngve. One would be motivated to make this modification with a probabilistic filter because it produces an estimate that has a smaller variance than the previous estimates, thereby increasing the accuracy of the system. The use of a probabilistic filter to estimate slip-slope is also known to be used in prior art (Wang, pg. 2, left hand column, lines 12-30).


Wang further teaches the parameter selector is configured to 
classify the type of the surface of the road using… the state of stiffness; and
retrieve the parameters of the friction function from the memory corresponding to the type of the surface (pg. 4, section 2.4, right hand column, Once the slip-slope Kr is identified, it can be connected with the road surface condition or the maximum friction coefficient by a classification function).
Wang does not teach,
classify the type of the surface of the road using the mean and variance of the state of stiffness.
Yngve further teaches,
classify the type of the surface of the road using the mean and variance of the state of stiffness (par. 24-25, applying a Kalman filter technique it is possible to estimate the longitudinal tire stiffness and par. 24, the estimated longitudinal tire stiffness may be correlated into a corresponding tire-road friction coefficient using, for example, a simple look-up table. The different tire-road friction coefficients are indicative of different road surfaces); and
retrieve the parameters of the friction function from the memory corresponding to the type of the surface (par. 27, stiffness of the tire may be correlated to an estimated value of the tire-road coefficient by referencing a look-up table that correlates the longitudinal stiffness of the tire, i.e., the initial slope 24 of the tire characteristic curve 30, to empirically derived values of the tire-road friction coefficient for the tire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for calculating stiffness of the tire, classifying a surface of 

Regarding claim 19, Wang in view of Jonasson (2016) teaches all aspects of claim 18. Wang further discloses determine the current state of the stiffness of the tire (pg. 4, section 2.4, right hand column, The only unknown parameter Kr (slip-slope or stiffness) can be identified in real-time using parameter identification approaches as will be addressed in the next section).
Wang does not teach determining the current state of stiffness of the tire by comparing a current state of the vehicle estimated using the stiffness of the tire with measurements of the current state of the vehicle, wherein the current state of the 5stiffness is determined probabilistically as a probabilistic distribution of the current 6state of the stiffness of the tire with a mean indicative of the type of the surface of 7the road and a variance indicative of uncertainty caused by external disturbances.
Jonasson (2016) does teach determining the current state of stiffness of the tire (par. 130, estimate unknown tire stiffness K1-K4) by comparing a current state of the vehicle estimated using the stiffness of the tire (par. 132, estimates of parameters k1-k4 are available) with measurements of the current state of the vehicle (eq. 16, ω1- ω4 wheel speeds), wherein the current state of the 5stiffness is determined probabilistically as a probabilistic distribution (par. 130, Kalman filter creates a probabilistic distribution) of the current 6state of the stiffness of the tire (par. 132, estimates of parameters k1-k4 are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining current stiffness of the tore as taught by Wang with the recursive calculation method as taught by Jonasson (2016). One would be motivated to do this because the recursive calculation method allows the processor to filter the data and ensure that the estimated tire stiffness is not affected by the external disturbances like friction during normal driving (Jonasson (2016), par. 130).
Jonasson (2016) does not teach… the current state of stiffness of the tire with a mean indicative of the type of the surface of 7the road….
Yngve does teach the determined current state of stiffness has a mean indicative of the type of the surface of 7the road with a mean indicative of the type of the surface of the road (par. 24, applying a Kalman filter technique it is possible to estimate the longitudinal tire stiffness based on the longitudinal slip and the longitudinal force on the tire. Based on experimental results, the estimated longitudinal tire stiffness may be correlated into a corresponding tire-road friction coefficient using, for example, a simple look-up table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determined current state of stiffness of a tire as taught by Wang in view of Jonasson (2016) to further include the current state of stiffness being indicative of the type of surface of the road as taught by Yngve. One would be motivated to do this because the tire-road friction coefficient is continuously changing with changing road and weather conditions, as well as changing vehicle operating conditions. Accordingly the tire-road friction coefficient must be continuously calculated or estimated to provide the various control systems with the most precise and up to date estimate of the tire-road friction coefficient (Yngve, par. 10-11).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jonasson (2016) and Yngve, as applied to claims 1 and 3 above, and in further view of Jonasson et al. (US-20180319404-A1), herein referred to as Jonasson (2018).

Regarding claim 4, Wang in view of Jonasson (2016) and Yngve teaches all elements of claims 1 and 3. Wang further teaches the parameter selector selects the parameters of the friction function including the stiffness (pg. 4, section 2.4, right hand column, The only unknown parameter Kr (slip-slope or stiffness) can be identified in real-time using parameter identification approaches as will be addressed in the next section and pg. 4, section 2.4, right hand column, Once the slip-slope Kr is identified, it can be connected with the road surface condition or the maximum friction coefficient by a classification function).
Wang does not teach selecting the parameters with the highest probability according to the probabilistic distribution of the current state of the stiffness.
Yngve further teaches selecting the parameters with the highest probability according to the probabilistic distribution of the current state of the stiffness (par. 24, applying a Kalman filter technique it is possible to estimate the longitudinal tire stiffness based on the longitudinal slip and the longitudinal force on the tire. Based on experimental results, the estimated longitudinal tire stiffness may be correlated into a corresponding tire-road friction coefficient using, for example, a simple look-up table).
Wang, Jonasson (2016) and Yngve do not teach selecting the parameters of a friction function with the highest probability that is above a threshold.
Jonasson (2018) does teach selecting the parameters of a friction function with the highest probability that is above a threshold (par. 69, it is determined the minimum slip that has to be reached 
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify selecting parameters of the friction functions with the highest probability as taught by Wang, Jonasson (2016) and Yngve to include selecting the parameters with the highest probability that is above a threshold as taught by Jonasson (2018). One would be motivated to do this using gradient thresholds given by the first and the second gradient it is possible to stay within a desired region at a desired operating point 703 for a time during for reliably estimating a friction estimate without risking sliding of the tires (Jonasson (2018), par. 70).

Regarding claim 5, Wang in view of Jonasson (2016) and Yngve teaches all elements of claims 1 and 3. 
Yngve further teaches the filter is a probabilistic filter configured to 2determine a probabilistic distribution (par. 24, Kalman filter is a probabilistic distribution) of the current state of the stiffness of the tire (par. 24, estimate tire stiffness and correlate to corresponding tire-road friction coefficient), wherein the parameter selector selects the parameters of the friction function 4including the stiffness (Par. 103-105, calculate maximum road surface μ by assigning driving stiffness D to the saved D-μ map) with a probability according to the probabilistic distribution 5of the current state of the stiffness (par. 24-26, Data points of the first derivative of the tire characteristic curve may be filtered with a Kalman filter)…
Wang, Jonasson (2016) and Yngve do not teach selecting the parameters of a friction function with the highest probability that is above a threshold wherein 6different thresholds correspond to different friction functions.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify selecting parameters of the friction functions with the highest probability as taught by Wang, Jonasson (2016) and Yngve to include selecting the parameters with the highest probability that is above a threshold as taught by Jonasson (2018). One would be motivated to do this using gradient thresholds given by the first and the second gradient it is possible to stay within a desired region at a desired operating point 703 for a time during for reliably estimating a friction estimate without risking sliding of the tires (Jonasson (2018), par. 70).

Regarding claim 6, Wang in view of Jonasson (2016) and Yngve and in further view of Jonasson (2018) teaches all elements of claims 1, 3 and 5. 
Jonasson (2018) further teaches wherein a threshold corresponding to the friction function is proportional to a value of the peak friction of the friction function, such that a first threshold for a first friction function having a first peak friction is less than a second threshold for a second friction function having a second peak friction when the second peak friction is larger than the first peak friction (fig. 7, gradients/thresholds for each of the curves (friction function) changes proportionally to the peak friction of each curve. The curve with the higher peak friction has a higher minimum slip condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify threshold for selecting a friction function as taught by Wang in view of .

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jonasson (2016) and Yngve, as applied in claims 1, 3 and 8 above, and in further view of Burion et al. (“Identifying physical properties of deformable objects by using particle filters”), herein referred to as Burion.

Regarding claim 9, Wang in view of Jonasson (2016) and Yngve teach all aspects of claims 1, 3 and 8. 
Wang in view of Jonasson (2016) and Yngve do not teach the particle filter is configured to 2represent the state of stiffness with a set of particles, each particle includes a 3mean and a variance of the state of stiffness defining a feasible space of the state of 4stiffness;
  	update the mean and the variance of the set of particles using a difference 6between an estimated state of stiffness estimated using the motion model of the 7vehicle including the state of stiffness sampled on the feasible space and the 8measured state of stiffness determined according to a measurement model using 9the measurements of the current state of the vehicle; and
determining the mean and the variance of the probabilistic distribution of the 11current state of the stiffness as a function of the updated mean and the updated 12variance of each particle in the set of particles.

update the mean and the variance of the set of particles (section 3 after equation 2, At time j, a new measurement Yj becomes available using the measurement model p(Yj|X). Then, the posterior probability can be updated using the Bayes' rule) using a difference 6between an estimated state of stiffness estimated using the motion model of the 7vehicle including the state of stiffness sampled on the feasible space and the 8measured state of stiffness determined according to a measurement model using 9the measurements of the current state of the vehicle (section 2B, last paragraph describes the steps of this particle filter algorithm).
	determining the mean and the variance of the probabilistic distribution of the 11current state of the stiffness (section 4) as a function of the updated mean and the updated 12variance of each particle in the set of particles (section 3b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particle filter configured to 2determine a probabilistic distribution of the current state of the stiffness of the tire, which is a deformable body, using road surface conditions as taught by Wang in view of Jonasson (2016) and Yngve with the method and steps for using a particle filter to determine the stiffness of a deformable body as taught by Burion. One would be motivated to do this because it allows one to sample and estimate an approximate posterior (i.e. probability 

Regarding claim 10, Wang in view of Jonasson (2016), Yngve and Burion teach all aspects of claims 1, 3, and 8-9.
Jonasson (2016) further teaches,
the particle filter is configured to… 
determine the state of stiffness… of the vehicle (Par. 29, estimating longitudinal tire stiffness parameters using Kalman filtering or similar signal processing tool and par. 26, An example of a similar signal processing tool is a particle filter).
Wang in view of Jonasson (2016), Yngve do not teach, 
the particle filter is configured to 
2determine a probability of each particle to represent a true state of stiffness based on a difference between the state of the vehicle estimated using the state of stiffness of the particle and the measured state of the vehicle; and 
determine the state of stiffness according to the function that uses a weighted combination of the updated mean and the updated variance in each particle - 60 -MERL-3156Berntorp et al.7wherein the weights in the combination are determined by the probability of each 8particle to represent the true state of the stiffness.
Burion does teach, 
the particle filter is configured to 

determine the state of stiffness according to the function that uses a weighted combination of the updated mean and the updated variance in each particle (section 3B, Weights computation) - 60 -MERL-3156Berntorp et al.7wherein the weights in the combination are determined by the probability of each 8particle to represent the true state of the stiffness (section 3A, equation 6 and section 3B)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particle filter configured to 2determine a probabilistic distribution of the current state of the stiffness of the tire, which is a deformable body, using road surface conditions as taught by Wang in view of Jonasson (2016) and Yngve with the method and steps for using a particle filter to determine the stiffness of a deformable body as taught by Burion. One would be motivated to do this because it allows one to sample and estimate an approximate posterior (i.e. probability distribution) over all states according to the available measurements made on the system and the model evolution. This approach can deal with multi-modal problems where classic optimization algorithms, such as gradient descent, usually fail (Burion, section 2B, par. 3). The particle filter provides an optimal estimation for problems in non-linear non-Gaussian scenarios which is ideal for estimating stiffness and friction when there is high slip.

Regarding claim 11, Wang in view of Jonasson (2016), Yngve and in further view of Burion teaches all aspects of claims 1, 3 and 8-10.
Burion further teaches the particle filter is configured to 

determine the probability of each particle to represent the true state of the 6stiffness according to a placement of the mean in the particle on the probability 7distribution of the state of the vehicle and the state of the stiffness (section 3, last paragraph, estimate the state variables given the set of particles by taking the particle with the highest weight, or by computing the mean values for each particle dimensions estimate the state variables given the set of particles by taking the particle with the highest weight, or by computing the mean values for each particle dimensions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particle filter configured to 2determine a probabilistic distribution of the current state of the stiffness of the tire, which is a deformable body, using road surface conditions as taught by Wang in view of Jonasson (2016) and Yngve with the method and steps for using a particle filter to determine the stiffness of a deformable body as taught by Burion. One would be motivated to do this because it allows one to sample and estimate an approximate posterior (i.e. probability distribution) over all states according to the available measurements made on the system and the model evolution. This approach can deal with multi-modal problems where classic optimization algorithms, such as gradient descent, usually fail (Burion, section 2B, par. 3). The particle filter provides an optimal estimation for problems in non-linear non-Gaussian scenarios which is ideal for estimating stiffness and friction when there is high slip.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jonasson (2016) and Yngve, as applied in claims 1, 3 and 12 above, and in further view of Berntorp et al. (US 20180015931), herein referred to as Berntorp.

Regarding claim 13, Wang in view of Jonasson (2016) and Yngve teaches all elements of claims 1, 3 and 12. 
Wang further teaches,
to classify the type of surface the parameter selector is configured to 
 determine the type of the surface (pg. 4, section 2.4, right hand column, Once the slip-slope Kr is identified, it can be connected with the road surface condition or the maximum friction coefficient by a classification function) based on a value of the mean of the state of stiffness (section 3.2.1, stiffness is calculated using a recursive least squares method)…
Wang does not teach
determine the type of the surface based on a value of the mean of the state of stiffness unless the variance of the state of stiffness covers a value corresponding to a different type of the surface; and otherwise
select the type of surface covered by the variance of the state of stiffness with smallest value of the peak friction.
Berntorp does teach
determine the type of the surface based on a value of the mean of the state of stiffness (par. 73-74, classify the surface of the road using the outputted mean and variance of the state of stiffness) unless the variance of the state of stiffness covers a value corresponding to a different type of the surface (par. 74, determines a type of the surface based on a value of the mean of the state of stiffness 
select the type of surface covered by the variance of the state of stiffness with smallest value of the peak friction (par. 74, classifies the type of the surface as the dry asphalt unless the variance of the state of stiffness allows classifying the surface as wet asphalt even with the low probability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a type of surface based on the mean stiffness as taught by Wang in view of Jonasson (2016) and Yngve to further include selecting another type of surface if the variance of stiffness covers the other surface as taught by Berntorp. One would be motivated to do this because this allows the state of stiffness to be determined by jointly and iteratively estimating the state of the vehicle and the state of stiffness that best describe the state of the vehicle in a probabilistic framework, instead of trying to find the parameters associated to the tire by relying on tedious optimization algorithms (Berntorp, par. 69). 

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jonasson (2016), as applied to claim 1 above, and in further view of Qingjia Cui (“Path-tracking of an autonomous vehicle via model predictive control and nonlinear filtering”), herein referred to as Cui.

Regarding claim 14, Wang in view of Jonasson (2016) teaches all aspects of claim 1.
	Wang in view of Jonasson (2016) does not teach the controller is a model predictive controller 2(MPC) configured to determine the control command using a motion model of the 3vehicle including the parameters of the friction function.
	Cui does teach the controller is a model predictive controller 2(MPC) (conclusion, multi-constraints MPC) configured to determine the control command (conclusion, state constraints are put 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system utilizing the magic formula vehicle model and a kalman filter to derive parameters for controlling a vehicle as taught by Wang in view of Jonasson (2016) to further include a system utilizing the magic formula model and a kalman filter to derive parameters for a model predictive controller to control a vehicle as taught by Cui. One would be motivated to do this because the MPC can be programmed with multiple constraints and be used as an effective approach for solving the problem of the nonlinear characteristics of the vehicle model (MMPC controller design for path-tracking, pg. 7-8). Simulations also show that the MPC performs well for controlling a vehicle on a trajectory during changing road conditions (Cui, scenario B, pg. 14) which improves driving safety.

Regarding claim 15, Wang in view of Jonasson (2016) and in further view of Cui teaches all aspects of claim 1 and 14. 
Cui further teaches the MPC predicts a variation of the friction 2over a prediction horizon (Fig. 17, Scenario B, pg. 13-14, observed the road friction coefficient as it changed, prediction horizon Np was 25, and the control horizon Nc was 10) based on prediction of a variation of the slip over the 3prediction horizon (Prediction of state, pg. 9, sideslip angle selected as the given information for MMPC) and determines the control command using the variation of the 4friction over the prediction horizon (Scenario B, pg. 13-14, Fig. 16 shows simulation of vehicle response to controller and varying friction estimated by Unscented Kalman Filter).


Regarding claim 16, Wang in view of Jonasson (2016) and in further view of Cui teaches all aspects of claim 1, 14, and 15. Cui further teaches the control command is determined by 2solving the MPC problem formulated as a nonlinear program (MMPC controller design for path-tracking, pg. 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system utilizing the magic formula model and a kalman filter to derive parameters for a model predictive controller to control a vehicle as taught by Wang in view of Jonasson (2016) and in further view of Cui to further include the MPC for a non-linear model as taught by Cui. One would be motivated to do this because the MPC can be programmed with multiple constraints and be used as an effective approach for solving the problem of the nonlinear characteristics of the vehicle model (MMPC controller design for path-tracking, pg. 7-8) and the friction model used by Wang is a non-linear model.

.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jonasson (2016) in further view of Yngve, and in further view of Berntorp.

Regarding claim 21, Wang teaches,
 a system for controlling a vehicle moving on a road (conclusion, The developed friction identification system has many applications in vehicle safety systems such as ABS, skid control and collision avoidance systems) comprising:
an input interface configured to accept measurements indicative of a state of 3the vehicle (pg. 7, section 4, differential GPS system, an accelerometer, and ABS wheel speed sensors);
a memory (a memory is inherent is inherent to store the programs, algorithms and functions disclosed) configured to store parameters of multiple friction functions, each 5friction function describes a friction between a type of surface of the road and a tire 6of the vehicle as a non-linear function of a slip of a wheel of the vehicle (fig. 2 and pg. 4, right hand column, par. 1, Once the slip-slope Kr is identified, it can be connected with the road surface condition or the maximum friction coefficient by a classification function. This means that there are different saved classification functions indicative of different road conditions), the parameters of 7each friction function include an initial slope of the friction function defining a 8stiffness of the tire, a peak friction, and one or combination of a shape factor and a 9curvature 
at least one processor programmed to execute elements of executable 11components of the system (a processor is inherent to perform the programs, algorithms and functions disclosed) including:
a signal conditioner configured to process the measurements to 13estimate a signal including the slip of the wheel of the vehicle (fig. 6 and pg. 4, section 2.4, left hand column, Sxf, Sxr (slip) can be measured or calculated in real time and );…
a stiffness estimator configured to estimate a current state of the 15stiffness of the tire of the wheel of the vehicle using one or combination of 16the signal estimated by the signal conditioner and the measurements 17accepted by the input interface (pg. 4, section 2.4, right hand column, The only unknown parameter Kr (slip-slope or stiffness) can be identified in real-time using parameter identification approaches)…;
a parameter selector configured to select from the memory parameters 19of the friction function corresponding to the current stiffness of the tire (pg. 4, section 2.4, right hand column, Once the slip-slope Kr is identified, it can be connected with the road surface condition or the maximum friction coefficient by a classification function)…
…a controller configured to determine a control command using a value 21of the friction corresponding to the slip of the tire according to the friction 22function defined by the selected parameters, and submit the control command to an actuator of the vehicle to move the vehicle on the road (section 1.1, par. 2, the road condition information from friction coefficient estimation can be used to adjust the spacing headway that the ACC vehicle should maintain).
Wang does not teach,

wherein the parameter selector is configured to classify the type of the surface of the road using the mean and variance of the state of stiffness and retrieve the parameters of the friction function from the memory corresponding to the type of the surface, wherein to classify the type of surface the parameter selector is configured to determine the type of the surface based on a value of the mean of the state of stiffness unless the variance of the state of stiffness covers a value corresponding to a different type of the surface; and otherwise select the type of surface covered by the variance of the state of stiffness with smallest value of the peak friction…
Jonasson (2016) does teach,
…wherein the stiffness estimator includes 2a filter (par. 130, Kalman filtering) configured to determine the current state of the stiffness of the tire (par. 130, estimate unknown tire stiffness K1-K4) by 3comparing a current state of the vehicle estimated using the stiffness of the tire (par. 132, estimates of parameters k1-k4 are available) 4with measurements of the current state of the vehicle (eq. 16, ω1- ω4 wheel speeds), wherein the filter is a probabilistic filter (par. 132, Kalman, particle filtering) configured to 2determine a probabilistic distribution of the current state of the stiffness of the tire (par. 132, estimate k1-k4)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control system and stiffness estimator taught by Wang with the stiffness estimator using a filter by comparing current state of the vehicle estimated using the 
Wang in view of Jonasson (2016) does not teach,
…determine a probabilistic distribution of the current state of the stiffness of the tire with a mean indicative of the type of the surface of the road and a variance indicative of uncertainty caused by external disturbances;…
wherein the parameter selector is configured to classify the type of the surface of the road using the mean and variance of the state of stiffness and retrieve the parameters of the friction function from the memory corresponding to the type of the surface, wherein to classify the type of surface the parameter selector is configured to determine the type of the surface based on a value of the mean of the state of stiffness unless the variance of the state of stiffness covers a value corresponding to a different type of the surface; and otherwise select the type of surface covered by the variance of the state of stiffness with smallest value of the peak friction…
Yngve does teach,
…determine a probabilistic distribution of the current state of the stiffness of the tire (par. 24, applying a Kalman filter technique... estimate the longitudinal tire stiffness based on the longitudinal slip and the longitudinal force on the tire) with a mean indicative of the type of the surface of the road (par. 24-25, estimate tire stiffness and correlate to corresponding tire-road friction coefficient) and a variance indicative of uncertainty caused by external disturbances (inherent in a Kalman filter);…
wherein the parameter selector is configured to classify the type of the surface of the road using the mean and variance of the state of stiffness and retrieve the parameters of the friction function from the memory corresponding to the type of the surface (par. 24-25, applying a Kalman filter technique it is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter for estimating stiffness of the tire with a probabilistic filter as taught by Yngve. One would be motivated to make this modification with a Kalman filter because it produces an estimate that has a smaller variance than the previous estimates, thereby increasing the accuracy of the system. The use of a probabilistic filter to estimate slip-slope is also known to be used in prior art (Wang, pg. 2, left hand column, lines 12-30).
Wang in view of Jonasson (2016) in further view of Yngve does not teach,
…wherein to classify the type of surface the parameter selector is configured to determine the type of the surface based on a value of the mean of the state of stiffness unless the variance of the state of stiffness covers a value corresponding to a different type of the surface; and otherwise select the type of surface covered by the variance of the state of stiffness with smallest value of the peak friction…
Berntorp does teach
wherein to classify the type of surface the parameter selector is configured to determine the type of the surface based on a value of the mean of the state of stiffness unless the variance of the state of stiffness covers a value corresponding to a different type of the surface; and otherwise select the type of surface covered by the variance of the state of stiffness with smallest value of the peak friction (par. 74, determines a type of the surface based on a value of the mean of the state of stiffness unless the variance of the state of stiffness covers a value corresponding to a different type of the surface); and otherwise
select the type of surface covered by the variance of the state of stiffness with smallest value of the peak friction (par. 74, classifies the type of the surface as the dry asphalt unless the variance of the state of stiffness allows classifying the surface as wet asphalt even with the low probability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for selecting a type of surface based on the mean stiffness as taught by Wang in view of Jonasson (2016) and Yngve to further include selecting another type of surface if the variance of stiffness covers the other surface as taught by Berntorp. One would be motivated to do this because this allows the state of stiffness to be determined by jointly and iteratively estimating the state of the vehicle and the state of stiffness that best describe the state of the vehicle in a probabilistic framework, instead of trying to find the parameters associated to the tire by relying on tedious optimization algorithms (Berntorp, par. 69). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN FANG whose telephone number is (571)272-4834.  The examiner can normally be reached on Monday-Friday: 8:00am - 5:00pm EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.F./Examiner, Art Unit 3665                                                                                                                                                                                                        





/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665